DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 6 recites “a projective region correction part” which needs to be shown with proper labeling. Claim 9 recites “a plurality of sub-projection parts which are respectively disposed on different side surfaces of the projection apparatus” which needs to be shown with proper labeling. Claim 10 recites “a projection film layer” which needs to be shown with proper labeling. Claim 11 recites “a laser scanning projection assembly or a projection assembly including a focusing unit” which need to be shown with proper labeling.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 2, the limitation “the region selection part is configured to acquire the image to be displayed sent by the image calibration part, screen out the projective region from pre-stored projective regions according to a size of the image to be displayed, and feedback a position information of the projective region to the image calibration part” is indefinite. The Examiner is unclear about how does the region selection part acquire the image to be displayed sent by the image calibration part and which pre-stored projective regions the Applicant is referring to. Are the pre-stored projective regions stored in the memory?
Claim 17 is rejected as being dependent on claim 2.
As of claim 3, the limitation “the image acquisition part is connected with the region selection part and configured to acquire a depth image within a viewfinder coverage and send the depth image to the region selection part; data of pixels in the depth image contain depth information; and  -3-the region selection part is also configured to segment the depth image according to the depth information, screen out the projective region from segmented images, and send the position information of the projective region to the image calibration part” is indefinite. How does the image acquisition part acquire a depth image within a viewfinder coverage and send the depth image to the region selection part; data of pixels in the depth image contain depth information; and -3-the region selection part is also configured to segment the depth image 
Claims 4-6, 18-20 are allowed as being dependent on claim 3.
As of claim 6, the limitation “a projective region correction part which is connected with the image acquisition part and configured to trigger the image acquisition part according to a correction operation” is indefinite. The Examiner is unclear about how does the projective region correction part trigger the image acquisition part according to a correction operation.
As of claim 9, the limitation “a plurality of sub-projection parts which are respectively disposed on different side surfaces of the projection apparatus” is indefinite. The Examiner is unclear about how does plurality of sub-projection parts are disposed on different side surfaces of the projection apparatus.
As of claim 15, the limitation “the acquiring the relative positional relationship between the projective region and the projection part includes: acquiring a depth image of the projective region by utilizing the image acquisition part, and acquiring position information of the projective region in a first coordinate system taking the image acquisition part as a reference object, according to the depth image; calculating a positional relationship between the projection part and the image acquisition part, and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by ICHIEDA (US 2018/0075633 A1).
As of claims 1, 12, ICHIEDA teaches a projection apparatus 200 [fig 1], comprising an region selection part 271 (display control unit) [fig 1] [0102], an image calibration part 261 [fig 1] and a projection part 213 (projection optical system) [fig 1], wherein the image calibration part is respectively connected with the region selection part (the display control unit 271 performs the calculation on the specified coordinates of four vertices by using the calibration data 261) [0106] and the projection part 213 [fig 1]; the region selection part 271 [fig 1] is configured to select at least one projective region 310 [fig 2] and send position information of the projective region (via bus 280) [fig 1] to the image calibration part (the calibration data 261 is stored in the storage unit 260. The projection area indicates an area occupied by the entire image projected by the projector 200 on the screen SC) [0069]; the image calibration part 261 [fig 1] is configured to acquire a relative positional relationship between the projective region (screen SC) [fig 1] and the projection part 213 [fig 1] and calibrate an image to be displayed according to the relative positional relationship ((calibration data 261 is data for deriving a size of the projection area on the screen SC from information (imaging position information) on a position and a size of the pattern image on the image data obtained by capturing a predetermined projected pattern image, and is a determinant representing a relationship between a zoom ratio of the zoom lens included in the projection optical system 213)); and the projection part 213 [fig 1] is configured to project the calibrated image to be displayed onto the projective region (screen SC) [fig 1]. 

As of claim 13, ICHIEDA teaches a [fig 1] projection method, comprising: acquiring at least one projective region (on screen SC by display control unit) [fig 1] [0102]; acquiring a relative positional relationship between the projective region and a projection part (image calibration part 261 [fig 1] is configured to acquire a relative positional relationship between the projective region (screen SC) [fig 1] and the projection part 213 [fig 1]); calibrating an image to be displayed according to the relative positional relationship (the display control unit 271 performs the calculation on the specified coordinates of four vertices by using the calibration data 261) [0106]; and projecting the calibrated image (by 261) [fig 1] to be displayed onto the projective region (screen SC) [fig 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being un-patentable over ICHIEDA (US 2018/0075633 A1) in view of Ishii (US 2017/0153450 A1).
ICHIEDA teaches the invention as cited above except for the projective region is covered by a projection film layer and the projection part is a laser scanning projection assembly.
Ishii teaches an image display system [fig 12] having the projective region 101 (screen) [fig 12] [0047] is covered by a projection film layer (hologram) [0047] and the projection part 131, 132 [fig 12] is a laser scanning projection assembly [0047].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the projective region is covered by a projection film layer and the projection part is a laser scanning projection assembly as taught by Ishii to the projection apparatus as disclosed by ICHIEDA in order for the majority of ambient lights to absorb and high contrast can be achieved even in a bright room (Ishii; [0012]).
Allowable Subject Matter
Claims 2, objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112 (b) rejection is successfully overcome and if rewritten in 
As of claim 2, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, the region selection part is configured to acquire the image to be displayed sent by the image calibration part, screen out the projective region from prestored projective regions according to a size of the image to be displayed, and feedback a position information of the projective region to the image calibration part.
Claim 17 is allowed as being dependent on claim 2.
As of claim 3, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, the image acquisition part is connected with the region selection part and configured to acquire a depth image within a viewfinder coverage and send the depth image to the region selection part; data of pixels in the depth image contain depth information; and  -3-the region selection part is also configured to segment the depth image according to the depth information, screen out the projective region from segmented images, and send the position information of the projective region to the image calibration part.
Claims 4-6, 18-20 are allowed as being dependent on claim 3.
As of claim 9, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, the projection part includes a plurality of sub-projection parts which are respectively disposed on different side surfaces of the projection apparatus.
As of claim 15, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, acquiring a depth image of the projective region by utilizing the image acquisition part, and acquiring position information of the projective region in a first coordinate system taking the image acquisition part as a reference object, according to the depth image; calculating a positional relationship between the projection part and the image acquisition part, and obtaining a mapping relationship between the first coordinate system taking the image acquisition part as the reference object and a second coordinate system taking the projection part as a reference object; and converting the position information of the projective region in the first coordinate system into a position information in the second coordinate system according to the mapping relationship, and obtaining the relative positional relationship between the projection part and the projective region.  
Claims 8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 8, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, segmenting the image to be displayed into a plurality of sub-images to be displayed in each of the plurality of projective regions, so that the projection part respectively projects the plurality of sub-images onto the plurality of projective regions.  
As of claim 14, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, at least one projective region includes a plurality of projective regions; and the calibrating the image to be displayed according to the relative positional relationship includes: segmenting the image to be displayed into a plurality of sub-images displayed in each of the plurality of projective regions.
Claim 16 is allowed as being dependent on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art OGATA et al. (US 20190026955 A1) teaches a coefficient to transform a three-dimensional mesh approximating at least a part of a three-dimensional model including at least a part of a target object and generated from a plurality of two-dimensional images, into two-dimensional panoramic coordinates is determined. A first position on a first image determined from a plurality of two-dimensional images corresponding to a portion of the two-dimensional panoramic coordinates, and an annotation to be projected onto the two-dimensional panoramic coordinates are specified according to the first image. A second position corresponding to projection of the annotation onto the two-dimensional panoramic coordinates is determined. The annotation is superimposed on a second image obtained by projecting the first image onto the two-dimensional panoramic coordinates. A third position corresponding to projection of the first position onto a third image is determined, and the annotation is projected and superimposed at the third position on the third image;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2882